Case 2:17-cv-00222-MCA-MAH Document 93 Filed 09/18/20 Page 1 of 2 PageID: 723




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


____________________________________
                                    :
NEXT CLEANERS, LLC,                 :                   Civil Action No. 17-222 (MCA) (MAH)
                                    :
            Plaintiff,              :
                                    :
      v.                            :                                  ORDER
                                    :
JONATHAN MIODUSZEWSKI, et al., :
                                    :
            Defendants.             :
____________________________________:

       THIS MATTER having come before the Court by way Plaintiff’s May 19, 2020
informal application to compel compliance with subpoenas served on NextCleaners.com of
Westfield, Next Cleaners of Cranford, Nexus Resources, and Blue Sky Investments [D.E. 82],
and Defendant Pro Se Jonathan Mioduszewski’s motion to quash and for a protective order [D.E.
92];

          and the Court having considered the parties’ submissions and attachments thereto;

      and the Court having held a telephone conference with the parties on the record on
September 18, 2020 to discuss the applications;

          and for the reasons set forth in an oral opinion delivered on the record on September 18,
2020; 1

          and for good cause shown:

          IT IS on this 18th day of September 2020,

          ORDERED THAT:

          1.        Plaintiff’s application to compel compliance with the subpoenas served on
                    NextCleaners.com of Westfield, Next Cleaners of Cranford, Nexus Resources,
                    and Blue Sky Investments [D.E. 82] is DENIED, and those subpoenas are hereby
                    QUASHED.




          1
              A copy of this transcript may be obtained from King Transcription Services (973-237-
6080).
Case 2:17-cv-00222-MCA-MAH Document 93 Filed 09/18/20 Page 2 of 2 PageID: 724




      2.    Defendant Pro Se Jonathan Mioduszewski’s motion to quash and for a protective
            order [D.E. 92] is DENIED as moot.

      3.    The parties will meet and confer on the scheduling of depositions. All depositions
            are to be completed not later than November 15, 2020. On or before September
            30, 2020, the parties will provide the Court with the date, time, and manner of
            deposition (eg., Zoom) for each witness to be deposed. Thereafter, no deposition
            may be adjourned without advance leave of the Court.

      4.    There will be a telephone conference in this matter on December 9, 2020, at 3:00
            p.m. The parties will dial 1-888-684-8852, and enter 1456817# to join the
            conference.


                                                 s/ Michael A. Hammer___________
                                                 Hon. Michael A. Hammer
                                                 United States Magistrate Judge
